Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00112-CV

                IN RE PATRIARCH PARTNERS MANAGEMENT GROUP, LLC

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 11, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator, Patriarch Partners Management Group, LLC, filed this petition for writ of

mandamus on February 27, 2015, with a motion for emergency stay.

           On March 6, 2015, relator filed a motion to dismiss the petition and motion for emergency

stay as moot, advising that subsequent actions taken by the trial court and the parties have rendered

the relief sought by the mandamus petition moot. Accordingly, the petition for writ of mandamus

and the accompanying motion for emergency relief are dismissed as moot.


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-06972, styled Procesos Especializados en Metal, S.A. de C.V. d/b/a
Prometal v. Patriarch Partners Management Group, LLC, pending in the 37th Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding.